 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 718 
In the House of Representatives, U. S.,

September 9, 2009
 
RESOLUTION 
Recognizing September 11 as a National Day of Service and Remembrance. 
 
 
Whereas, on September 11, 2001, terrorists ruthlessly attacked the United States leading to the tragic deaths and injuries of thousands of innocent United States citizens and other citizens from more than 90 different countries and territories; 
Whereas in response to the attacks in New York City, Washington, DC, and Shanksville, Pennsylvania, firefighters, police officers, emergency medical technicians, physicians, nurses, military personnel, and other first responders immediately and without concern for their own well-being rose to service, in a heroic attempt to protect the lives of those still at risk, consequently saving thousands of men and women; 
Whereas in the immediate aftermath of the attacks, thousands of recovery workers including trades personnel, iron workers, equipment operators, and many others, joined with firemen, police officers, and military personnel to help to search for and recover victims lost in the terrorist attacks; 
Whereas in the days, weeks, and months following the attacks, thousands of people in the United States and others spontaneously volunteered to help support the rescue and recovery efforts, braving both physical and emotional hardship; 
Whereas many first responders, rescue and recovery workers, and volunteers, as well as survivors of the 9/11 terrorist attacks, continue to suffer from serious medical illnesses and emotional distress related to the physical and mental trauma of the 9/11 tragedy; 
Whereas hundreds of thousands of brave men and women continue to serve every day, having answered the call to duty as members of our nation’s armed forces, with thousands having given their lives, or been injured to defend our nation’s security and prevent future terrorist attacks; 
Whereas the entire nation witnessed and shared in the tragedy of 9/11 and in the immediate aftermath of the September 11 attacks became unified under a remarkable spirit of service and compassion that inspired and helped heal the nation; 
Whereas in the years immediately following the September 11, 2001, attacks, the U.S. Bureau of Labor Statistics documented a marked increase in volunteerism among citizens in the United States; 
Whereas families of 9/11 victims, survivors, first responders, rescue and recovery workers, and volunteers called for Congress to pass legislation to formally authorize the establishment of September 11 as an annually recognized National Day of Service and Remembrance, and for the President of the United States to proclaim the day as such; 
Whereas in 2004, Congress unanimously passed H. Con. Res. 473, expressing the sense of Congress that it is appropriate to observe the anniversary of the September 11, 2001, attacks with voluntary acts of service and compassion; 
Whereas hundreds of thousands of people in the United States from all 50 States, as well as others who live in 170 different countries already observe the anniversary of the September 11, 2001, attacks each year by personally engaging in service, good deeds, and other charitable acts; and 
Whereas, on March 31, 2009, Congress passed the Edward M. Kennedy Serve America Act, which included for the first time authorization and Federal recognition of September 11 as a National Day of Service and Remembrance, a bill signed into law on April 21, 2009, by President Barack Obama: Now, therefore, be it  
 
That the House of Representatives— 
(1)calls upon all people in the United States to annually observe a National Day of Service and Remembrance, with appropriate and personal expressions of reflection, including performing good deeds, attending memorial and remembrance services, and voluntarily engaging in community service or other charitable activities of their own choosing in honor of those who lost their lives or were injured in the September 11, 2001, attacks, in tribute to those who rose to come to the aid of those in need, and in defense of our Nation; and 
(2)urges all people in the United States to continue to live their lives throughout the year with the same spirit of unity, service, and compassion that was exhibited throughout the Nation following the September 11, 2001, terrorist attacks. 
 
Lorraine C. Miller,Clerk.
